ALLOWABILITY NOTICE
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed combination in independent claim 1 including “an orbiting angle of the orbiting scroll when an end of the orbiting spiral wall initiates contact with the arcuate portion of the fixed spiral wall before compression is completed is referred to as a distal end contact initiation angle, an orbiting angle obtained by subtracting 360º from the orbiting termination angle is referred to as a final orbiting initiation angle, an orbiting angle in a range from the orbiting initiation angle to the orbiting termination angle and in a range from the final orbiting initiation angle to the distal end contact initiation angle is referred to as a first orbiting angle, an orbiting angle in the range from the orbiting initiation angle to the orbiting termination angle and obtained by subtracting an integer multiple of 360º from the first orbiting angle is referred to as a second orbiting angle, and the formation point distance reaches a minimum value at least at one of the first orbiting angle or the second orbiting angle” is not disclosed or rendered obvious over the art of record. 
The cited references disclose various scroll compressors comprising spiral walls having portions with varying wall thicknesses, since the formation point distance K is increased and decreased by varying portions H having varying wall thickness in the spiral walls as described in paras. [0048-0051] of the present invention. However, none of the prior art of record teaches or suggests the specific claimed limitations cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                            09/13/2021


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Tuesday, September 14, 2021